Hall, Justice.
The question made by this record is whether the superior court, in sustaining a certiorari brought to reverse a judgment of the recorder, imposing a fine for a violation of a city ordinance, can enter judgment for costs against the city.
On the authority of Cranston vs. The Mayor, etc., of Augusta, 61 Ga., 578, it is insisted that the police powers of the city have been delegated to it by the state; that if the state chooses to do it, she may resume them, and exercise them directly through her ordinary tribunals ; that, instead of empowering the city to pass ordinances, she may pass statutes with like provisions, and administer them in the superior or county courts of the county in which the city is located. Conceding this power, and the further fact that the city government is the subordinate agent of the state, to aid her in the government of a certain community, it does not thence follow that the city has all the immunities and prerogatives of the sovereignty whose agent and servant she is, or that the state or any one of its departments of government is chargeable, either directly or indirectly, with the expense of administering the city government. Directly the reverse of this is true; the state is not chargeable with any such cost; she has made provision to compensate all her officers who aid in the administration of penal laws; no service is required of any of them, with a very few exceptions, for *698which compensation is not provided. The officers of the superior, city and county courts have recourse to the funds arising from fines and forfeitures in the respective courts, to pay costs where they cannot be collected from defendants in criminal proceedings. Oode §4631.
In this, case, the court merely gave judgment for costs, without directing how they are to be paid. The fines and forfeitures arising from proceedings before the recorder are unquestionably subject to this judgment, and it is for that court and the government it represents to see that the judgment of the superior court is carried into effect, and is satisfied in accordance with the provisions of law. We certainly cannot anticipate that it will be enforced in a manner contrary thereto, and, in advance of any proceeding making such a question, direct how it shall be done.
Judgment affirmed.